DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 12/28/2021, has been entered.

    Claims 1-17, 24, 33 and 34 have been canceled.
    Claims 1-17 have been canceled previously.

    Claims 18 and 29 have been amended 

     Claims 35-36 have been added.

     Claims 18-23, 25-32 and 35-36 are pending.

3.  Applicant election without traverse of Group I and a compound that reads on an antibody, an antigen-binding fragments thereof or an antigen-binding antibody mimetic, motor neuron disease / amyotrophic lateral (versus “later’) sclerosis and no-co-administration of at least one second therapeutic agent in the Restriction and Election Requirement, filed 12/28/2021, is acknowledged.

4.  However upon a review of the claimed compound which specifically binds CD38 and induces CD38 thereby increasing intracellular NAADP level in neurons and/or immune cells and activating the opening of NAADP receptors TPC1 and/or TPC2, wherein said compound is selected from the group consisting of 
      an antibody, an antigen -binding fragments thereof, 
      an antigen binding antibody mimetic 
      and a small organic molecules;
      the following is noted.

      The Restriction mailed 06/29/2021 has been withdrawn
      
       This Restriction replaces the Restriction mailed 06/29/2021

5. Improper Markush Grouping

    Claims 18-23, 25-32, 35 and 36 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
     A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. 



     The Markush grouping of antibodies that binds CD38, that antigen-binding antibody mimetics and a small organic molecules is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:

     Antibodies are proteins, each of the antibodies has unique antigen binding domain including CDRs or VH/VL sequences which are not shared by other antibodies with CDRs or VH/VL, for example.

     Antigen-binding antibody mimetics refer to artificial proteins or any chemical compounds with the capacity to bind antigen mimicking of antibodies.

     As used herein the term "antigen-binding antibody mimetic" refers to artificial proteins,10 peptide s and any chemical compounds with the capacity to bind antigens mimicking that 
of antibodies. Such mimetics comprise oligonucleotide aptamers. As used herein, the term "oligonucleotide" relates to a short molecule of nucleotides including DNA, RNA but also modified nucleotides (such as nucleotides comprising at least one chemical modificatation).

      In particular, said oligonucleotide consists of less than 200 nucleotides, more particularly of less than 50 nucleotides. As used herein, the term "oligonucleotide aptamer" refers to short oligonucleotides that can selectively bind to small molecular ligands or protein targets with high affinity and specificity, when folded into their unique 
three-dimensional structures. 
     20 Such mimetics comprise affinities and anticalins as well as peptide aptamers. Affinities are artificial proteins with the ability to selectively bind antigens. They are structurally derived from the DNA binding protein Sac7d, found in Sulfolobus acidocaldarius, a microorganism belonging to the archaeal domain. By randomizing the amino acids on the binding surface of Sac7d, e.g., by generating variants corresponding to random25 substitutions of 11 residues of the binding interface of Sac7d, an affinities library may be generated and subjecting the resulting protein library to rounds of ribosome display, the affinity can be directed towards various targets, such as peptides, proteins, viruses and bacteria. Affinities are antibody mimetics and are being developed as tools in biotechnology. They have also been used as specific inhibitors for various enzymes 16(Krehenbrink et al., 2008. J Mol Biol. 383(5):1058-68). The skilled person may readily develop anticalins with the required binding properties using methods know in the art, in particular as disclosed in International patent application WO2008068637 and the above- cited publication, in particular the generation of phage display and/or ribosome display5 libraries and their screening using an antigen as disclosed herein. Anticalins are artificial proteins that are able to bind to antigens, either to proteins or to small molecules. They are antibody mimetic derived from human lipocalins which are a family of naturally binding proteins. Anticalins are about eight times smaller with a size of about 180 amino acids and a mass of about 20 kDa (Kolmar & Skerra, 2008. FEBS J. 275(11):2667).10 Anticalin phage display libraries have been generated which allow for the screening and selection, in particular of anticalins with specific binding properties. The skilled person may 
    See pages 15-16 of the specification,

    As used herein, the term "small organic molecule" refers to a low molecular weight 
organic compound (up to 5000 Da, more in particular up to 2000 Da, and most in 
particular up to about 1000 Da). 

    In one embodiment, the small organic molecule according to the invention is selected in the group comprising or consisting of ara-2'-F-NAD+ (also named as ARA-F-NAD, (3-29 ara-2'-deoxy-2'-fluoro-nicotinamide adenine dinucleotide) and mutated small organic molecules thereof which are able to specifically bind to CD38 and activates the opening  of NAADP receptors Two Pore Channels TPC1 and/or TPC2.kwong et al. 
     In one embodiment, the small organic molecule according to the invention is selected in5 the group comprising or consisting of those described in Kwong et al. (2012. Biochemistry. 51(1):555-64, which is incorporated herein by reference.  In one embodiment, the small organic molecule according to the invention is selected 
from ara-2'F-NMN and derivatives thereof such as for example: 
    See specification for examples.

    The antibodies, antibody mimetics and small organic molecules do not share a common structure for a common utility.

    To overcome this rejection, applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  


    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
March 17, 2022